     Case 2:19-cv-06805-VEB Document 21 Filed 09/29/20 Page 1 of 1 Page ID #:1539




 1                                                                                   JS-6

 2

 3
                                   UNITED STATES DISTRICT COURT
 4                                CENTRAL DISTRICT OF CALIFORNIA

 5
      MARGIE SILVA,                                     Case No. 2:19-CV-06805(VEB)
 6
                             Plaintiff,                 JUDGMENT
 7    vs.

 8    ANDREW M. SAUL, Commissioner of Social
      Security,
 9
                            Defendant.
10
            For the reasons set forth in the accompanying Decision and Order, it is hereby DECREED
11
     THAT (1) Plaintiff’s request for an order remanding this case for further proceedings is GRANTED
12
     and the Commissioner’s decision is REVERSED; (2) the Commissioner’s request for an order
13   affirming the Commissioner’s final decision and dismissing the action is DENIED; (3) judgment is

14   entered in Plaintiff’s favor and this matter is REMANDED for further proceedings consistent with

15   the Decision and Order; and (4) this case is CLOSED without prejudice to a timely application for

     attorneys’ fees and costs.
16
            DATED this 29th day of September 2020
17

18
                                               /s/Victor E. Bianchini
                                               VICTOR E. BIANCHINI
19                                        UNITED STATES MAGISTRATE JUDGE

20                                                  1

                            JUDGMENT – SILVA v SAUL 2:19-CV-06805-VEB
